COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              NOTICE

Appellate case name:      N.G v. Department of Family and Protective Services

Appellate case number:    01-15-00195-CV

Trial court case number: 2008-32527

Trial court:              308th District Court of Harris County

       Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is directed to file
a supplemental clerk’s record containing:

      Final Order Modifying Prior Order and Decree for Termination, signed on March 4, 2015
       (Image No. 64605662).

See TEX. R. APP. P. 34.5(c)(1).

        The supplemental clerk’s record shall be filed in the First Court of Appeals within 7 days
of the date of this notice.

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.




Clerk’s Signature:
                       Clerk of the Court

Date: March 24, 2015